Citation Nr: 1135834	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-33 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for low back disability has been received.

2.  Whether new and material evidence to reopen a claim for service connection for cervical spine disability has been received.

3.  Whether new and material evidence to reopen a claim for service connection for a right knee disability, to include meniscal tear, has been received.

4.  Whether new and material evidence to reopen a claim for service connection for a left knee disability has been received.

5.  Whether new and material evidence to reopen a claim for service connection for residuals of head injury, to include headaches and vertigo, has been received.



REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1977.

A claim for service connection for back injury was previously denied by RO in July 1977.  In March 2004, claims for service connection for back injury, for meniscal tear of the right knee, and for an unspecified left knee condition were denied by the RO.  In December 2004, the RO denied claims for service connection for cervical strain, for post concussive headaches and vertigo, and for back injury, then claimed as back sciatica.  Although notified of each of these denials, the Veteran did not appeal.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO, inter alia, declined to reopen the claims for service connection for a cervical spine disability, for a low back disability, for a right knee disability, to include meniscal tear, for a left knee disability, and for post-concussive headaches and vertigo.  In October 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) regarding the cervical spine, low back, and right knee issues was issued in July 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.  

In December 2009, the Board remanded the cervical spine, low back, and right knee claims to the RO to schedule the Veteran with a Board hearing on those issues, in accordance with his wishes, and to provide the Veteran and his attorney with an SOC regarding the left knee disability and residuals of head injury issues.  Such SOC was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.  

In August 2010, the Veteran and his wife testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  At the time of the hearing, the Veteran's attorney submitted additional medical evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

Also during the August 2010 Board hearing, the Veteran indicated that he wished to withdraw from appeal petitions to reopen claims for service connection for head scars, and for contusions to the back of the right leg and left leg.  Hence, the only claims remaining on appeal are set forth on the title page.  

Furthermore, during the hearing, the Veteran's attorney requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  The Veteran's attorney has since submitted additional evidence to the Board.  Although such evidence was not accompanied by a waiver of initial RO consideration, in light of the favorable decisions on the matters herein decided, this evidence is accepted for inclusion in the record on appeal, as it is not prejudicial to any of the claims herein decided.

In 2010, the Veteran's attorney filed a Motion for a New Hearing, pursuant to 38 C.F.R. § 20.717 (2010).  The Motion was denied by the undersigned VLJ, and the Veteran and his attorney were notified of the denial in June 2011.

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in December 2008, the Veteran granted a power-of-attorney in favor of Rebecca C. Patrick, Esq., with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on his behalf and represented him at his Board hearing.  The Board recognizes the change in representation.

The Board's decision reopening the claims for service connection is set forth below.  The claims for service connection, on the merits, are addressed in the remand following the order; those matters are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  In a March 2004 rating decision, the RO denied claims for meniscal tear of the right knee and for an unspecified left knee condition; although notified of the denial in a March 2004 letter, the Veteran did not initiate an appeal.  

3.  In a December 2004 rating decision, the RO denied service connection for cervical strain, for post concussive headaches and vertigo, and for back injury, then claimed as back sciatica; although notified of the denial in a December 2004 letter, the Veteran did not initiate an appeal.  

4.  Evidence associated with the claims file since the March 2004 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate each claim, and raises a reasonable possibility of substantiating the claims for service connection for a right knee disability, to include meniscal tear, and for a left knee disability.

5.  Evidence associated with the claims file since the December 2004 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate each claim, and raises a reasonable possibility of substantiating the claims for service connection for a cervical spine disability, for a low back disability, and for residuals of head injury, to include headaches and vertigo.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision that denied service connection for meniscal tear of the right knee and for an unspecified left knee condition is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The December 2004 rating decision that denied service connection for cervical strain, for back injury, and for post concussive headaches and vertigo is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

3.  As evidence pertinent to the claim for service connection for cervical spine disability, received since the RO's December 2004 denial, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

4.  As evidence pertinent to the claim for service connection for low back disability, received since the RO's December 2004 denial, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

5.  As evidence pertinent to the claim for service connection for a right knee disability, to include meniscal tear, received since the RO's March 2004 denial, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

6.  As evidence pertinent to the claim for service connection for a left knee disability, received since the RO's March 2004 denial, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

7.  As evidence pertinent to the claim for service connection for residuals of head injury, to include headaches and vertigo, received since the RO's December 2004 denial, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claims to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As indicated above, the RO denied the Veteran's claims for service connection for meniscal tear of the right knee and for an unspecified left knee condition in March 2004, and claims for service connection for cervical strain, for post concussive headaches and vertigo, and for back injury, then claimed as back sciatica, in December 2004.  

The evidence of record at the time of the March 2004 decision consisted of service treatment and personnel records, and VA and private treatment records.  The evidence of record at the time of the December 2004 decision also includes the following: documents relating to a motor vehicle accident in December 1976; a physician's note dated in August 1977 indicating that the Veteran was still, in June 1977, complaining of severe headaches, neck pain, vertigo, and blackout spells from his December 1976 accident, and that these symptoms could be expected to persist for several more months; and written statements, submitted in August 2004, from the Veteran's mother-in-law and father-in-law indicating that the Veteran had been in a car accident in service and that he had been having problems with his head, legs, knees, and back since then.  

The basis for the RO's March 2004 denials of the Veteran's left and right knee claims was that neither claimed knee disability was found to have begun in service or to be related to service.  The bases for the RO's December 2004 denials were that, while the evidence showed that the Veteran had had an in-service car accident, it did not show either that the Veteran suffered from cervical strain, post-concussive headaches, or vertigo during service, or that the Veteran had any current cervical spine disability, post concussive headaches or vertigo related to his military service, and that the Veteran's claimed back disability was not shown to have begun in service or to be related to service. 

Although notified of the March 2004 denial in a March 2004 letter, and the December 2004 denial in a December 2004 letter, the Veteran did not initiate an appeal with either RO decision.  See 38 C.F.R. § 20.200.  The RO's March 2004 decision denying service connection for meniscal tear of the right knee, and for an unspecified left knee condition, as well as the December 2004 decision, are therefore final as to the evidence then of record, and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The Board notes that, during the August 2010 hearing, the Veteran's attorney asserted that the Veteran's claims regarding left and right knee disabilities were original claims for service connection, as the Veteran had filed an NOD in August 2004 to the March 2004 rating decision denying service connection for those disabilities, even though the Veteran had never been issued an SOC regarding those issues, and, therefore, the original claims for service connection were still pending.  However, the record does not reflect that the Veteran filed an NOD in August 2004, or within one year of the appeal March 2004 rating decision.  Rather, in August 2004, the Veteran's then representative filed a memorandum, accompanied by newly submitted evidence, explicitly requesting that such "memorandum be used in support of the [V]eteran's request to re-open service connection of low back sciatica, degenerative joint disease, severe cervical strain, post concussive headaches, vertigo, and head scars, all conditions due to severe auto accident December 9, 1977."  Neither this nor any other writing filed with the RO by the Veteran or his representative within one year after the March 9, 2004, date of the mailing notice of the March 2004 rating decision can be reasonably construed as disagreement with that determination and a desire for appellate review.  Thus, the Board finds that the Veteran did not initiate an appeal with the March 2004 RO decision, and that this decision is final as to the evidence then of record.  See 38 C.F.R. §§ 20.201, 38 C.F.R. § 20.300; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claims in February 2007.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claims for right and left knee disability is the RO's March 2004 rating decision, and the last final denials of the remaining claims is the RO's December 2004 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since March 2004, pertinent to the Veteran's claimed right and left knee disability claims, includes the August 2004 written statements from the Veteran's mother-in-law and father-in-law indicating that the Veteran had been having problems with his knees since his in-service car accident.  

Pertinent evidence added to the claims file since December 2004 includes a letter from a private physician, Dr. R., indicating that Dr. R. reviewed the claims file, and that the claims file showed that the Veteran suffered a head injury while swimming in May 1975, at which time, Dr. R. opined, he suffered a mild concussion, based on medical findings that he had a black eye, complained of pain at the right side of his head, and subsequently complained of dizziness and headaches.  Dr. R. stated that the claims file also showed headaches, vertigo or dizziness, laceration on the top of the head, and scars under the nose following a vehicular accident in December 1976.  It was also noted by Dr. R. that the record showed that, within two months of being discharged from service, the Veteran sought treatment for black out spells and anxiety.   Dr. R. opined that, based on review of the claims file and his medical expertise, it was more likely than not that the Veteran had headaches and vertigo (dizziness) onset during his active military service.  

Pertinent evidence added to the claims file since December 2004 also includes newly received records relating to the Veteran's December 1976 vehicular accident, including newly received service treatment records.  These records indicate that, on December 9, 1976, the date of the accident, the Veteran complained of headache and suffered multiple contusions.  They also indicate that, on December 10, 1976, the Veteran was noted to have full range of motion of the cervical spine, but was discharged with a cervical collar, and a diagnosis of abrasion in the scalp-occipital area and multiple contusions.  Such evidence also includes a photograph of a young man, apparently the Veteran, wearing a cervical collar.

Further pertinent evidence added to the claims file since December 2004 is the testimony of the Veteran's spouse, given during the August 2008 Board hearing, indicating that she had personally witnessed the Veteran have problems with both his back and his knees from the time of his in-service vehicular accident to the present.

The Board finds that the above-described evidence provides a basis for reopening the claims for service connection for cervical spine disability, for low back disability, for a right knee disability, for a left knee disability, and for residuals of head injury, to include headaches and vertigo.  

Regarding the claims for cervical spine disability and for head injury residuals, at the time of the December 2004 rating decision, there was evidence that the Veteran had incurred both a head injury in May 1975 while swimming, and injuries due to a car accident in December 1976.  However, while it was noted in August 1977 that the Veteran complained of cervical pain, there had been no indication that, at the time of his December 1976 vehicular accident, that the Veteran received any treatment relating to the cervical spine, such as a cervical collar.  Also, while it was noted that the Veteran complained of headaches and dizziness following his May 1975 and December 1976 injuries, there was no competent medical opinion relating a current head or vertigo disability to the Veteran's in-service injuries.  

The Board finds that the above-described evidence is "new" in that it was not before agency decisionmakers at the time of the December 2004 final denial of the claims for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses a possible basis for an award of service connection for cervical spine disability and for residuals of head injury, to include headaches and vertigo-specifically a nexus between current disability and service.  Hence, this evidence raises a reasonable possibility of substantiating these claims for service connection.

Regarding the claims for low back and right and left leg disabilities, since the time of the most recent final denials of those claims, the August 2008 testimony of the Veteran's spouse indicating that she had personally witnessed the Veteran have problems with both his back and his knees from the time of his in-service vehicular accident to the present has been added to the record.  Also, newly added to the record and pertinent to the claims to reopen for knee disabilities, the August 2004 written statements from the Veteran's mother-in-law and father-in-law indicate that the Veteran had been having problems with his knees since his in-service car accident.  In this regard, the Board points out that, as laypersons, the Veteran's wife, mother-in-law, and father-in-law are competent to report on such matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994), and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  

The Board finds that the above-described evidence is "new" in that it was not before agency decisionmakers at the time of the final denial of the claims for service connection (March 2004 for right and left knee disabilities, and December 2004 for low back disability), and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses a possible basis for an award of service connection for the claimed disabilities.  While certainly not conclusive, such lay evidence relates to an unestablished fact necessary to substantiate the claims for service connection for low back and for right and left knee disabilities (i.e., a current disability related to military service), and thus, when presumed credible, raises a reasonable possibility of substantiating the claims.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110, 122 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for cervical spine disability, for low back disability, for right knee disability, to include meniscal tear, for left knee disability, and for residuals of head injury, to include headaches and vertigo, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for cervical spine disability has been received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service connection for low back disability has been received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service connection for a right knee disability, to include meniscal tear, has been received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service connection for a left knee disability has been received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service connection for residuals of head injury, to include headaches and vertigo, has been received, to this limited extent, the appeal is granted.


REMAND

The Board finds that RO development of the claims for service connection, on the merits, is warranted.  

Initially, regarding the newly reopened service connection claims for cervical spine, low back, left knee and right knee disabilities, as well as for head injury residuals, to include headaches and vertigo, as reflected in his testimony during the August 2010 Board hearing, the Veteran has asserted that such disabilities are medically related to his December 9, 1976, in-service vehicular accident.  Pertinent to these claims, the Board received additional medical evidence in January 2011, which includes service treatment records relating to the December 9, 1976, accident, including the hospital report from the date of the accident, follow-up treatment records, and documentation of complaints and medical findings related to such accident.

Such evidence has not previously been reviewed by the RO, and was not accompanied by a signed waiver of initial RO consideration of the evidence.  Under these circumstances, the Board has no alternative but to remand these matters for the RO to consider the newly reopened service connection claims in light of such evidence, in the first instance, and to issue a supplemental SOC (SSOC) reflecting such consideration.  See 38 C.F.R. § 20.1304 (2010).

The Board also finds that additional development of the reopened claims for service connection for cervical spine disability and for head injury residuals, to include headaches and vertigo, is warranted.

Regarding the reopened claim for service connection for cervical spine disability, the Board notes that the Veteran was afforded a VA examination in connection with his claimed cervical spine disability in June 2009.  At that time, the examining physician diagnosed degenerative disc disease of the cervical spine, and opined that it was less likely than not that such disorder was related to service, to include the Veteran's in-service car accident.  The examiner based this opinion on findings that such disease had no clear link to any injuries, and that there was no specific history or examination abnormalities that suggested that there was significant trauma which predisposed him to having degenerative disc disease.  However, while the VA examiner reviewed the records available at the time of examination, he did not review the subsequently received service treatment records relating to the Veteran's December 9, 1976, vehicular accident, including the hospital report from the date of the accident, follow-up treatment records, and documentation of complaints and medical findings related to such accident, which include treatment of the cervical spine.  Also, while the VA examiner addressed existing records of the Veteran's in-service automobile accident, he did not address the May 1975 treatment records reflecting that the Veteran hit his head while swimming, resulting in head injury.

In this regard, during the August 2010 Board hearing, the Veteran testified that ever since diving in a pool and hitting his head on the bottom in May 1975, he had experienced a sore and stiff neck.  He further testified that he reinjured his neck in the December 1976 motor vehicle accident and was subsequently treated with a cervical collar, that the accident worsened his neck problems, and that such problems persisted after service and ultimately resulted in his present neck problems.  

Accordingly, the Veteran's entire claims file should be forwarded to the November 2010 VA examiner for an addendum opinion that specifically addresses both the May 1975 service treatment records pertinent to the Veteran's injuries while swimming, and the additional service treatment records, received in January 2011, relating to the Veteran's December 9, 1976, motor vehicle accident.  The RO should arrange for the Veteran to undergo further examination only if the prior examiner is not available, or cannot provide the requested opinion without first examining the Veteran.

Regarding the Veteran's reopened claim for service connection for residuals of head injury, to include headaches and vertigo, during the August 2010 Board hearing, the Veteran testified that he first incurred an in-service head injury in May 1975, after diving in a pool and hitting his head on the bottom, and that, since that time, he had experienced headaches and vertigo.  He also testified that he again injured his head in the December 1976 motor vehicle accident, and that his headaches and vertigo became worse after such accident and had persisted to the present.

In this regard, the Veteran's service treatment records indicate that the Veteran was treated in May 1975 for a head injury while swimming, and subsequent dizziness.  They also reflect that an in-service vehicular accident on December 9, 1976, resulted in abrasions in the scalp-occipital area and complaints of headache.  They further reflect that, at the time of his examination for separation from service in January 1977, the Veteran reported having dizziness on suddenly standing up.  Also, an August 1977 physician's and surgeon's report in connection with the December 1976 vehicular accident indicates that the Veteran's injuries from such accident had included headaches, vertigo, nausea, and lacerations on the top of his head, and that, as of June 1977, the Veteran still complained of severe headaches and occasional blackout spells.  Furthermore, in a letter dated in August 2010, a private physician, Dr. R., stated the opinion that it was more likely than not that the Veteran's headaches and vertigo had their onset during his active military service, based on the treatment records related to the May 1975 and December 1976 injuries.

However, the post-service medical record reflects that the Veteran was treated for a head injury in May 1998.  It also reflects treatment for a head injury in April 2005, when he was noted to have hit his head against a desk.    

Under these circumstances, the Board finds that a VA medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection for head injury residuals, to include headaches and vertigo.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA examination for his claimed for head injury residuals, to include headaches and vertigo, by an appropriate physician, at a VA medical facility.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, shall result in a denial of the reopened claims for service connection for cervical spine disability and/or residuals of head injury, to include headaches and vertigo.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Also, while these matters are on remand, to ensure that all due process requirements are met, and that the record before each physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  


Accordingly, these matters are hereby REMANDED to the RO for the following actions:

1.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the physician who examined the Veteran in June 2009 for an addendum opinion that addresses whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's cervical spine disability had its onset in or is medically related to his active military service, to include injuries incurred while swimming in May 1975 and/or injuries from a December 1976 vehicular accident.

In rendering the requested opinion, the physician should specifically consider and discuss service treatment records regarding the Veteran's injuries while swimming in May 1975, as well as those additional treatment records regarding the December 1976 vehicular accident, added to the record in January 2011.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA cervical spine examination, by an appropriate physician, to obtain the above-requested medical opinion.  The entire claims file must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should set forth all examination findings (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination in connection with his claimed head injury residuals, to include headaches and vertigo, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify any current head injury residuals, to include any current headache and/or vertigo disability.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service, to include injuries incurred while swimming in May 1975 and/or injuries from a December 1976 vehicular accident.  

In rendering the requested opinion, the physician should specifically consider and discuss all pertinent service treatment records, the August 1977 physician's and surgeon's report in connection with the December 1976 accident, the August 2010 letter from Dr. R. stating the opinion that the Veteran's headaches and vertigo had their onset in service, and the May 1998 and April 2005 post-service records of treatment for head injuries.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence, to include all records added to the claims file relating to the Veteran's December 1976 vehicular accident, and legal authority.  If the Veteran fails, without good cause, to report to any scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the reopened claims in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.  

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.



The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


